Per Curiam.

The Official Referee appointed by this court has found respondent guilty of nine out of ten charges contained in petitions of the Association of the Bar of the City of New York. Evidence with respect to the tenth charge was not submitted because of inability to procure attendance of the complaining witness.
Respondent has been found guilty of entirely neglecting one matter entrusted to her and as a result the claim was barred by lapse of time. The Referee also found her guilty of failing to perform legal services for which she had been retained and paid; of making false representations with respect to the status of various matters in which she had been retained; and failing to return certain fees received in some of such matters. The referee also found that respondent “ aggravated her misconduct by giving testimony that was untrue ’ ’ and that by a preponderance of the credible evidence she was “ guilty of gross and inexcusable neglect, fraud and deceit.”
The issues were essentially issues of credibility and the finding of the Official Referee should be sustained.
Notice of motion to confirm the Referee’s report was duly served on May 15, 1948, and, while respondent was represented by an attorney at the hearings, she has submitted nothing in opposition to the motion to confirm the report.
The record establishes a course of conduct which no member of the Bar should pursue and respondent should not be allowed to continue to practice as a member of an honorable profession.
The motion to confirm the report is granted and respondent is disbarred.
Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ., concur.
Respondent disbarred.